Title: From Thomas Jefferson to James Madison, 29 June 1793
From: Jefferson, Thomas
To: Madison, James



June 29. 1793.

I wrote you on the 23d. and yesterday I received yours of the 17th. which was the more welcome as it acknoleged mine of the 9th. about the safety of which I was anxious. I now risk some other papers, the sequel of those conveyed in that. The result I know not. We are sending a courier to Madrid to make a last effort for the preservation of honorable peace. The affairs of France are recovering their solidity: and from the steadiness of the people on the defection of so popular and capital a commander as Dumourier, we have a proof that nothing can shake their republicanism. Hunger is to be excepted; but the silence of the late papers on that head and the near approach of harvest makes us hope they will weather that rock. I do not find that there has been serious insurrection but in Brittany, and there, the noblesse having been as numerous as the people, and indeed being almost the people, the counterrevolutionary spirit has been known always to have existed since the night in which titles were suppressed. The English are trying to stop the torrent of bankruptcies by an emission of 5. millions of Exchequer bills, to be loaned on the pawn-broking plan: consequently much inferior to the assignats of France. But that paper will sink to an immediate level with their other public paper, and consequently can only complete the ruin of those who take it from government at par, and on a pledge of pins, buckles &c. of double value, which will not sell so as to pay storage in a country where there is no specie, and now we may say no paper of confidence. Every letter which comes expresses a firm belief that the whole paper system will now vanish into that nothing on which it is bottomed. For even the public faith is nothing, as the mass of paper bottomed on it is known to be beyond it’s possible redemption. I hope this will be a wholsome lesson to our future legislature. The war between France and England has brought forward the Republicans and Monocrats in every state so openly, that their relative numbers are perfectly visible. It appears that the latter are as nothing. H. is endeavoring to engage a house in town for the next year. He is in the country for the summer.
As I must ere long put my general plan of farming into the hands of my Elkton manager, I have lately endeavored to establish a proper succession of crops for a farm of red highland of about 500. acres of open land fit for culture. In all successions of crops, the feilds must be supposed equal, each feild to go through the same succession, and each year’s crop be the same. On these data, the laws of combination pronounce that the number of feilds and number of years constituting a compleat rotation, must be always equal. If you cultivate three equal  feilds only, your rotation will be of 3. years, 5. feilds, 5 years &c. I propose 8. feilds of 60. acres each, and of course an 8. years rotation, in the following succession. 1st. year, wheat and fall fallow. 2d. peas with Indn. corn thinly planted. 3d. wheat and fall fallow. 4th. potatoes with Indn. corn thinly planted. 5th. rye or barley and fall fallow. 6th. 7th. and 8th. red clover. The following diagram will shew the system better; the initials of every article only being written in each square or feild, to wit


  cl.
  for clover  
  

co.
corn


f.
fallow


pe.
peas


po.
potatoes


r.
rye


w.
wheat.





1styear
  2d
  3d
  4th
  5th
  6th
  7th
  8th


A
wf
  peco.
  wf
  po.co.
  rf
  cl.
  cl.
  cl.


  B
  pe.co.
  wf.
  po.co.
  rf.
  cl.
  cl.
  cl.
  wf.


  C
wf.
  po.co.
rf.
cl.
cl.
cl.
wf.
  pe. co.


  D
  po.co.
rf.
cl.
cl.
cl.
wf.
  pe.co.
  wf.


  E
rf.
cl.
cl.
cl.
wf.
  peco.
wf.
  pe.co.


  F
cl.
cl.
cl.
wf.
  pe.co.
wf.
po.co.
  rf.


  G
cl.
cl.
wf.
pe.co.
wf.
po.co.
rf.
cl.


  H
  cl.
  wf
  pe.co.
  wf
  po.co.
  rf.
  cl.
  cl.




This gives
  2. feilds
  of wheat
120. acres


  
1.
of rye or barly
   60


  
1.
of peas & corn
   60


  
1.
of potatoes & corn
   60.


  
1. of the
1st. year’s clover
   60


  
1.
2d.
  do
   60


  
1.
3d.
  do.
   60


  


480.


  

Also 2.
eighths of your farm are
  cleansing
}
  every year


3.
eighths
  fallowing


3.
eighths
  resting


8.


  
  


Bye articles as follow.
Oats and flax, a few acres only wanting. To be with the new sown clover.
Hemp, turneps, pumpkins, in the new clearings.
Artichokes in a perpetual feild.
Orchard grass in the hill sides too steep for the plough. Qu?
Lucerne, St. foin, cotton, in appropriate feilds.
Buckwheat to be ploughed into the washed lands.
When a 9th. feild shall be added by new clearings, add it to the rotation as a feild at absolute rest or spring fallowed.
So of a 10th. &c.
As you are now immersed in farming and among farming people, pray consider this plan for me, well, and give me your observations fully and  freely as soon as you can. I mean to ask the same from the President, and also from my son in law. Cattle to be raised in proportion to the provision made for them, also what number of labourers and horses will be necessary? Errors are so much more easy to avoid than to correct afterwards, that I am anxious to be well advised before I begin. Adieu, Yours affectionately.

P.S. June 30. Since writing the above yours of June 19. is received. A Portico may be from 5. to 10. diameters of the column deep, or projected from the building. If of more than 5. diameters there must be a column in the middle of each flank, since it must never be more than 5. diameters from center to center of column. The portico of the Maison quarrée is 3 intercolonnations deep. I never saw as much to a private house.—The Commissioners (Irvine &c.) yesterday delivered in their books and accounts, so that that business is closed. The result not yet known.In Fenno’s paper of yesterday you will see a peice signed pacificus in defence of the proclamation. You will readily know the pen. I know it the more readily because it is an amplification only of the topics urged in discussing the question when first proposed. The right of the Executive to declare that we are not bound to execute the guarantee was then advanced by him and denied by me. No other opinion expressed on it. In this paper he repeats it, and even considers the proclamation as such a declaration. But if any body intended it as such (except himself) they did not then say so.—The passage beginning with the words ‘the answer to this is &c.’ is precisely the answer he gave at the time to my objection that the Executive had no authority to issue a declaration of neutrality, nor to do more than declare the actual state of things to be that of peace.—‘For until the new government is acknoleged the treaties &c. are of course suspended.’ This also is the sum of his arguments the same day on the great question which followed that of the Proclamation, to wit Whether the Executive might not, and ought not to declare the treaties suspended? The real milk and water—views of the Proclamation appeared to me to have been truly given in a piece published in the papers soon after, and which I knew to be E.R.’s from it’s exact coincidence with what he had expressed. Upon the whole, my objections to the competence of the Executive to declare neutrality (that being understood to respect the future) were supposed to be got over by avoiding the use of that term. The declaration of the disposition of the US. can hardly be called illegal, tho’ it was certainly officious and improper. The truth of the fact lent it some cover. My objections to the impolicy of a premature declaration were answered by such arguments as timidity would readily suggest. I now think it extremely possible that Hammond might have been instructed to have asked it, and to offer the  broadest neutral privileges, as the price, which was exactly the price I wanted that we should contend for.—But is it not a miserable thing that the three heresies I have above quoted from this paper, should pass unnoticed and unanswered, as they certainly will? For none but mere bunglers and brawlers have for some time past taken the trouble to answer any thing.—The Probationary odes [written by S.G.T. in Virga.] are saddled on poor Freneau, who is bloodily attacked about them.
